Ingraham, J.
(concurring):
I concur with Mr. Justice Williams. By section 4 of chapter 663 of the Laws of 1897 the trustees of the Brooklyn Bridge are required to prepare plans and specifications regulating the operation over said bridge of the cars of such corporation or corporations with whom it might contract as such trustees should deem best adapted to promote the public comfort and convenience, and to subserve the *79purposes for which such bridge was constructed. Here there is imposed upon the trustees a clear duty to prepare plans and specifications, and they arc vested with a broad discretion as to those plans and specifications. They are to be such as the trustees may deem best adapted to promote the public comfort and convenience, and to subserve the purposes for which said bridge was constructed. Then follows a direction to the trustees that, except as otherwise provided by said trustees, such plans shall be in substantial conformity to the plans recommended by the expert engineers.
Now this whole section must be taken together, and the intention of the Legislature ascertained from the language used. The statute requires the trustees to prepare the plans and specifications. They are not to adopt the plans prepared by the engineers or any one else. The responsibility is thrown upon them; and the plans and specifications are to be such as they shall determine in their discretion to be for the public interest. The clause that follows provides that they shall be in substantial conformity to the plans recommended by the expert engineers, except as otherwise provided by the trustees — thus plainly referring to the former provision in the section that the modification shall be such as is considered necessary by the trustees to promote the public comfort and convenience, and to subserve the purposes for which the bridge was constructed.
In reading this whole section together, it seems to me to be clear that it was intended to place upon the trustees the responsibility of preparing plans which would be in substantial accordance with, the report of the expert engineers, except as to such modifications as the trustees might, in their opinion, determine to be for the public comfort and convenience.
Now it is clear that, on the whole, these plans are in substantial conformity to the plan recommended by the expert engineers. The modification is as to the loop at the Hew York end of the bridge. The plans submitted by the engineers required that loop to pass over the pathway of the bridge by an elevated structure ; the plan as finally modified by the trustees allows the tracks of this loop to cross directly upon this pathway. In determining the question the trustees had before them the problem of the passengers’ use of the cars and the pedestrians’ use of the bridge. The elevation of the railroad tracks would undoubtedly cause considerable inconvenience *80to those passengers who wished to use the cars, while the depression of the tracks to the level of the surface would present some discomfort to those attempting to use the footway. In determining which should be thus incommoded, the relative number of passengers using the cars and the footway would be an important element. The facts show that those using the railroad largely predominated, those using the footway being a comparatively small number. The plan, as finally adopted, while accommodating the great majority of those using the bridge, provides for the protection of those wishing to use the footway, so that there will be but an insignificant inconvenience, requiring them to wait but a few seconds for the passage of the cars. This modification seems to affect but an inconsiderable detail, in comparison with the great problem presented as to the use of the bridge. It seems to me to be clearly within the power conferred upon the trustees, being the exercise of a discretion vested in them, with which the court cannot interfere.
We are not authorized in deciding this application to determine what, in our opinion, would be the best plan. The Legislature has left that to the trustees, and they have determined, in the exercise of the discretion vested in them, that this crossing will best promote the public comfort and convenience and subserve the purposes for which the bridge was constructed.
I think, therefore, that the order appealed from should be reversed and the motion for an injunction denied.
O'Brien, J., concurred.